4:21-cv-00599-RBH-KDW                Date Filed 07/21/21           Entry Number 37           Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF SOUTH CAROLINA
                                        FLORENCE DIVISION

 Covie Osmond Bell,                     )                      Civil Action No.: 4:21-cv-00599-RBH
                                        )
        Plaintiff,                      )
                                        )
 v.                                     )                      ORDER
                                        )
 Capt. Kimberly Nelson; Prosecutor Adam )
 Ford; and Chief Kevin C. Washington,   )
                                        )
        Defendants.                     )
 _____________________________________)

           This matter is before the Court for review of the Report and Recommendation (“R & R”) of

 United States Magistrate Judge Kaymani D. West, who recommends dismissing Defendant Prosecutor

 Adam Ford from this case1 without prejudice and without issuance and service of process.2 See ECF

 No. 26.

           The Magistrate Judge makes only a recommendation to this Court. The recommendation has

 no presumptive weight, and the responsibility to make a final determination remains with this Court.

 See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making a de novo

 determination of those portions of the R & R to which specific objection is made, and the Court may

 accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit

 the matter with instructions. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

           No parties have filed objections to the R & R, and the time for doing so has expired.3 In the


     1
              Plaintiff Covie (“Cobie”) Osmond Bell filed this lawsuit pursuant to 42 U.S.C. § 1983.
     2
              The Magistrate Judge issued the R & R in accordance with 28 U.S.C. § 636(b) and Local Civil
Rule 73.02 (D.S.C.).
     3
               Defendant’s objections were initially due by June 5, 2021. See ECF Nos. 26 & 27. Defendant
appeared in court for another matter on June 23, 2021, and the Court provided him with a copy of the R & R in
this case and advised Defendant that the new deadline to file objections was July 7, 2021. See ECF No. 30.
4:21-cv-00599-RBH-KDW            Date Filed 07/21/21       Entry Number 37         Page 2 of 2




absence of objections to the R & R, the Court is not required to give any explanation for adopting the

Magistrate Judge's recommendations. See Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983).

The Court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that "in the absence of a timely filed objection,

a district court need not conduct de novo review, but instead must ‘only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation'" (quoting Fed. R. Civ. P.

72 advisory committee's note)).

       Having found no clear error, the Court ADOPTS the Magistrate Judge’s R & R [ECF No. 26]

and DISMISSES Defendant Ford without prejudice and without issuance and service of process. This

action remains pending as to the other named defendants.



       IT IS SO ORDERED.



Florence, South Carolina                                       s/ R. Bryan Harwell
July 21, 2021                                                  R. Bryan Harwell
                                                               Chief United States District Judge




                                                    2
